Citation Nr: 1018835	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  08-35 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy of the left lower 
extremity.

2.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy of the right lower 
extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to 
September 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which granted the Veteran's claims for 
service connection for peripheral neuropathy of the bilateral 
lower extremities, and assigned separate 10 percent 
evaluations for each, effective March 31, 2006.

The Veteran testified before the undersigned Acting Veterans 
Law Judge in November 2009.  A transcript of the hearing is 
of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Under the Veteran's Claim Assistance Act (VCAA), VA has a 
duty, when appropriate, to conduct a thorough and 
contemporaneous examination of the Veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2009).

Here, the Veteran was last afforded a VA  peripheral nerves 
examination in November 2007.  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate examination was 
conducted.  See VAOPGCPREC 11-95.  However, the Court has 
also held that a Veteran is entitled to a new VA examination 
where there is evidence, including his statements, that the 
disability has worsened since the last examination.  See 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994).  The Veteran testified at his 
November 2009 Board video-conference hearing that the 
numbness and tingling in his feet have been steadily 
worsening since his most recent VA peripheral nerves 
examination in November 2007.  Based on the current evidence 
of record, the Board finds that a more contemporaneous 
examination is needed to properly evaluate the current level 
of the Veteran's service-connected peripheral neuropathy of 
the bilateral lower extremities.

The Veteran further testified that he receives treatment for 
his peripheral neuropathy approximately once every three 
months at the Robert J. Dole VA Medical Center in Wichita, 
Kansas.  The Board notes that because the claims file only 
contains the Veteran's treatment records through September 
2008, an attempt should be made to obtain his most recent 
treatment records.  Where VA has constructive and actual 
knowledge of the availability of pertinent reports in its 
possession, an attempt to obtain those reports must be made.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that 
documents which were not actually before the adjudicators but 
had been generated by VA employees or submitted to VA by 
claimants were, "in contemplation of law, before the 
Secretary and the Board and should be included in the 
record").  As records in the possession of VA are deemed to 
be constructively of record, they must be obtained.  Id.

Accordingly, the case is REMANDED for the following action:

1. Obtain all available VA treatment 
records pertaining to the Veteran's 
peripheral neuropathy of the bilateral 
lower extremities from the Robert J. Dole 
VA Medical Center in Wichita, Kansas, 
since September 2008 and associate these 
records with the claims folder.  Any 
negative reply should be included in the 
claims folder.

2.  Thereafter, schedule the Veteran for 
an appropriate VA examination to determine 
the current severity of his service-
connected peripheral neuropathy of the 
bilateral lower extremities.  Any tests 
deemed necessary should be conducted, and 
all clinical findings should be reported 
in detail.  The complete claims folder 
must be provided to the examiner for 
review in conjunction with the 
examination, and the examiner must note 
that the claims folder has been reviewed.  
The examiner should include a detailed 
report of all manifestations of any 
neurological disorders found to be 
present, referring to the Rating Schedule 
found at 38 C.F.R. § 4.124a.  The examiner 
should also comment as to whether and to 
what extent the Veteran's disorders impact 
his daily activities of living and 
occupation.  The examiner must provide a 
rationale for any opinions reached.

3.  Thereafter, the issues on appeal 
should be readjudicated.  If any benefit 
sought on appeal is denied, the Veteran 
and his representative should be provided 
with a supplemental statement of the case 
and afforded the opportunity to respond 
thereto.  The matter should then be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


